Clinton, J.
Unless there is a written contract to pay eight per cent, interest, a commission merchant can charge only five per cent, from the time each item is furnished.
2. A merchant can charge 2 1/2 per cent, for endorsing or accepting, for buying and selling, where .there is an agreement to that effect; but a charge of 2 1/2 per cent, for advancing, in addition to 8 per cent, interest, is usurious. 5 An. 505.
3. Where a farmer gives his note to his commission merchant to secure advances, the note cannot be discounted and the proceeds placed to the farmer’s credit, without a special agreement on his part and proof that the note was actually discounted according to agreement. The note should be eliminated from both the debit and the credit sides of the account.
4. It is only on usurious contracts that all the interest claimed is forfeited; the mere overcharge of interest on an open account works no forfeiture. R. S. 1884.
*475. Where defendant complains that plaintiffs held his cotton without instruction, until there was loss in weight and price, he can recover no damages unless he show that plaintiffs vidlated some contract in holding the cotton. If he wanted it sold, he should have notified them.